

117 HR 5261 IH: Paws Off Act of 2021
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5261IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Schweikert (for himself, Mr. Waltz, Mr. Stanton, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to deem foods containing xylitol as misbranded unless the label or labeling of such foods contains a warning specifying the toxic effects of xylitol for dogs if ingested, and for other purposes.1.Short titleThis Act may be cited as the Paws Off Act of 2021.2.Xylitol label and labeling requirements(a)In generalSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:(z)If it is a food that contains xylitol, unless the label or labeling of such food contains a warning specifying the toxic effects of xylitol for dogs if ingested..(b)Rulemaking(1)In generalThe Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, shall initiate a rulemaking to carry out the amendment made by subsection (a).(2)Interim ruleNot later than six months after the date of enactment of this Act, the Secretary shall issue an interim final rule to carry out the amendment made by subsection (a).(3)Final ruleNot later than one year after the date of enactment of this Act, the Secretary shall issue a final rule to carry out the amendment made by subsection (a).